DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 06/01/2021, in which claims 1 - 14, excluding currently cancelled claims 5 and 10, are pending and presented for examination.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen W. Kopchik on 09/116/20 to correct claims 11 and 12 for proper punctuation with ending: . [[, and]] as follows:

In The Claims
 	11. (Currently Amended) An encoding method, comprising: generating an interpolated value on a second line outside of a current block by interpolating a value on the second line outside of the current block using values of encoded pixels on the second line, the encoded pixels on the second line being located outside of the current block; after generating the interpolated value on the second line outside the current block, deriving a plurality of reference samples for intra prediction of the current block, the plurality of derived reference samples being positioned on a first line perpendicular to the second block and being located outside of the current block, wherein one of the plurality of derived reference samples is derived by projecting the interpolated value on the second line onto the first line at a position on the first line dependent on a directional prediction mode used and regardless of whether position on the first line falls on an integer position or a non-integer position; and after deriving the plurality of reference samples positioned on the first line and outside of the current block, generating a prediction image of the current block using the plurality of derived reference samples that are positioned outside of the current block including the one of the plurality of derived reference samples derived by projecting the interpolated value on the second line onto the first line, the prediction image being generated by projecting the plurality of derived reference samples in a prediction direction. [[, and]] 
 	5
 
 	12. (Currently Amended) A decoding method, comprising: generating an interpolated value on a second line outside of a current block by interpolating a value on the second line outside of the current block using values of encoded pixels on the second line, the encoded pixels on the second line being located outside of the current block; after generating the interpolated value on the second line outside the current block, deriving a plurality of reference samples for intra prediction of the current block, the plurality of derived reference samples being positioned on a first line perpendicular to the second block and being located outside of the current block, wherein one of the plurality of derived reference samples is derived by projecting the interpolated value on the second line onto the first line at a position on the first line dependent on a directional prediction mode used and regardless of whether position on the first line falls on an integer position or a non-integer position; and after deriving the plurality of reference samples positioned on the first line and outside of the current block, generating a prediction image of the current block using the plurality of derived reference samples that are positioned outside of the current block including the one of the plurality of derived reference samples derived by projecting the interpolated value on the second line onto the first line, the prediction image being generated by projecting the plurality of derived reference samples in a prediction direction. [[, and]]  



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An encoder, comprising: circuitry; and memory, wherein, using the memory, the circuitry performs: generating an interpolated value on a second line outside of a current block by interpolating a value on the second line outside of the current block using values of encoded pixels on the second line, the encoded pixels on the second line being located outside of the current block; after generating the interpolated value on the second line outside the current block, deriving a plurality of reference samples for intra prediction of the current block, the plurality of derived reference samples being positioned on a first line perpendicular to the second block and being located outside of the current block, wherein one of the plurality of derived reference samples is derived by projecting the interpolated value on the second line onto the first line at a position on the first line dependent on a directional prediction mode used and regardless of whether position on the first line falls on an integer position or a non-integer position; and after deriving the plurality of reference samples positioned on the first line and outside of the current block, generating a prediction image of the current block using the plurality of derived reference samples that are positioned outside of the current block including the one of the plurality of derived reference samples derived by projecting the interpolated value on the second line onto the first line, the prediction image being generated by projecting the plurality of derived reference samples in a prediction direction., 
.
 	The Office Action previously rejected claims 1, 5, 6, 10 – 12 under 35 U.S.C. 103 as being unpatentable over Karczewicz (US 20030231795 A1), in view of Kirchhoffer et al. (US 20130034158 and of Jin et al. (US 20180343469), hereinafter “Jin,” and in further view of Zhang et al. (US 20180146211 A1), hereinafter “Zhang.” The Office also rejected claims 2 - 4, and 7 - 9 under 35 U.S.C. 103 as being unpatentable over Karcewicz in view of Kirchhoffer, Jin and Zhang and further in view of Karcewicz et. al., (US 20180324417 
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487